Citation Nr: 0817026	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

An August 2005 rating decision found clear and unmistakable 
error in a prior RO decision, and granted an effective date 
of January 24, 1968, for a 10 percent evaluation for a shell 
fragment wound of the right knee cap.  However, the cover 
letter accompanying the August 2005 rating decision notes an 
effective date of January 26, 2005, for the assignment of the 
10 percent evaluation.  In addition, a September 2007 
statement by the veteran indicates he has not received 
compensation following the award of an earlier effective 
date.  As such, this issue is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated in a September 2007 statement that he 
has been attending a PTSD support group.  A review of the 
record reveals that reports and records of such treatment are 
not associated with the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, because the Board has 
identified potential outstanding VA records pertinent to the 
veteran's current claim on appeal, VA must undertake efforts 
to acquire such documents as these records may be material to 
his claim; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
notes that the record does not contain a current diagnosis of 
PTSD.  Thus, on remand, should additional development 
indicate a possible diagnosis of PTSD, the veteran should be 
afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's VA medical records 
for treatment since September 2005.  A 
response, negative or positive, should 
be associated with the claims file. 

2.	Contact the veteran and request that he 
provide information as to all medical 
care providers who treated him for any 
psychiatric disorder since September 
2005.  Upon receipt of the requested 
information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for a 
psychiatric disorder, not already of 
record, for incorporation into the 
record.  Requests must continue until 
the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.

3.	After associating the above records 
with the claims file, if, and only if, 
a current diagnosis of PTSD is 
indicated, schedule the veteran for a 
VA psychiatric examination.  The 
purpose of this examination is to 
determine the existence and etiology of 
the veteran's PTSD. The claims folder, 
including a copy of this REMAND, must 
also be provided to the examiner. 
Please provide the examiner with the 
following instructions:

The examiner should indicate that he or 
she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.  
Initially, the examiner must determine 
whether the veteran currently suffers 
from PTSD.  The examiner should 
determine whether any corroborated in-
service stressor(s) were sufficient to 
produce PTSD.  In this regard, the 
examiner is instructed to consider only 
the stressor(s) identified as having 
been verified by the record.  The 
examiner should utilize the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If 
PTSD is diagnosed, the examiner must 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied. Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis.  
A complete rationale must be given for 
any opinion expressed and the 
foundation for all conclusions should 
be clearly set forth. The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

4.	Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits requested on 
appeal are not granted, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



